[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                    FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                             U.S.
                     ________________________ ELEVENTH CIRCUIT
                                                            July 22, 2005
                            No. 05-10339                 THOMAS K. KAHN
                                                              CLERK
                        Non-Argument Calendar
                      ________________________

                   Agency Docket Nos. A95-263-445
                           & A95-263-446

JAIME EDUARDO DELGADO,
NUBIA PAMELA RIVEROS,

                                                            Petitioners,

     versus

U.S. ATTORNEY GENERAL,
DEPARTMENT OF JUSTICE,

                                                            Respondents.

                     __________________________

                   Petition for Review from a Decision
                   of the Board of Immigration Appeals
                      _________________________

                             (July 22, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:
         Jaime Eduardo Delgado (“Delgado”) and Nubia Pamela Riveros (“Riveros”)

(collectively “Petitioners”), husband and wife, are natives and citizens of

Colombia, S.A. They seek review of the order of the Board of Immigration

Appeals (“BIA”) affirming the decision of an Immigration Judge (“IJ”) denying

their applications for asylum and withholding of removal under the Immigration

and Nationality Act (“INA”).1 Petitioners asked for asylum and withholding of

removal on the basis of Delgado’s religion, political opinion, and membership in a

particular social group. Specifically, they assert that Delgado was a member of a

religious group called “Pocalana” that opposed the guerillas, and that he was

threatened on several occasions and beaten with a handgun on one occasion. The

Government responds that (1) we do not have jurisdiction to review the denial of

Petitioners’ asylum application because the BIA determined that their asylum

application was time-barred and (2) the claim for withholding of removal lacks

merit.

         Because Petitioners’ removal proceedings commenced after April 1, 1997,

the permanent rules of the Illegal Immigration Reform and Immigrant



         1
         The petitioners abandoned any argument relating to the denial of relief pursuant to the
United Nations Convention Against Torture and other Cruel, Inhumane, and Degrading Treatment
or Punishment (“CAT”) by failing to raise an argument on this issue in their brief on appeal. See
Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1286 n.3 (11th Cir. 2003).

                                               2
Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996), govern

their petition for review. When the BIA issues a separate decision, we review only

that decision, “except to the extent that [the BIA] expressly adopts the IJ’s

opinion.” Reyes-Sanchez v. U.S. Attorney Gen., 369 F.3d 1239, 1242 (11th Cir.

2004). We address Petitioners’ claims for asylum and withholding of removal in

turn.

                                          I.

        The INA provides that an asylum application must be filed within one year

of the aliens arrival in the United States. INA § 208(a)(2)(B), 8 U.S.C.

§ 1158(a)(2)(B). The INA also provides that an untimely asylum application may

be considered “if the alien demonstrates to the satisfaction of the Attorney General

either the existence of changed circumstances which materially affect the

applicant’s eligibility for asylum or extraordinary circumstances relating to the

delay in filing an application . . . .” INA § 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D).

The INA expressly provides that “[n]o court shall have jurisdiction to review any

determination of the Attorney General under paragraph (2)” of INA § 208(a), 8

U.S.C. § 1158(a). INA § 208(a)(3), 8 U.S.C. § 1158(a)(3). Furthermore, we have

held that, “[p]ursuant to 8 U.S.C. § 1158(a)(3), the Attorney General’s decision

regarding whether an alien complied with the one-year time limit or established


                                          3
extraordinary circumstances, such that the time limit should be waived, is not

reviewable by any court.” Fahim v. U.S. Attorney Gen., 278 F.3d 1216, 1217

(11th Cir. 2002).

      Based upon the language of INA § 208(a)(3), 8 U.S.C. § 1158(a)(3), and

upon our decision in Fahim, 278 F.3d at 1217, we lack jurisdiction to consider

Petitioners’ asylum claims. We therefore dismiss the petition for review as to

those claims.

                                         II.

      The BIA’s factual determination that an alien is not entitled to withholding

of removal must be upheld if it is supported by substantial evidence. See Al

Najjar v. U.S. Attorney Gen., 257 F.3d 1262, 1283-84 (11th Cir. 2001). “This

means that we must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

1284 (quotation omitted). This test is “highly deferential, and . . . we must defer to

the BIA unless a reasonable factfinder would have to conclude that the requisite

fear of persecution existed.” Id. (quotation omitted).

      An alien is entitled to withholding of removal under the INA if he can show

that his life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion.

                                          4
Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). See also

INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). The alien bears the burden of

demonstrating that it is “more likely than not” he will be persecuted or tortured

upon being returned to his country. Fahim, 278 F.3d at 1218.

      We conclude that substantial evidence supports the BIA’s determination

that Petitioners failed to establish that it is more likely than not that Delgado will

be persecuted if returned to Colombia. Except for one incident, his alleged

persecutors did not identify themselves as guerillas. And as for that incident, it is

unclear whether it was related to his religious or political activities. He continued

his religious and political activities notwithstanding several threats. Finally, he

admitted that his family still lives in Colombia, and with the exception of one

isolated incident in which his brother was beaten because of his former military

service, his family has had no conflicts with the guerillas.

      PETITION DISMISSED, in part; DENIED, in part.




                                           5